Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156150
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JOSHUA WADE,                                                                                         Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156150
                                                                    COA: 330555
                                                                    Court of Claims:
  UNIVERSITY OF MICHIGAN,                                           15-000129-MZ
             Defendant-Appellee.
  _________________________________________/

         By order of December 20, 2017, the application for leave to appeal the June 6,
  2017 judgment of the Court of Appeals was held in abeyance pending the decisions in
  Michigan Gun Owners, Inc v Ann Arbor Public Schools (Docket No. 155196) and
  Michigan Open Carry, Inc v Clio Area School District (Docket No. 155204). On order of
  the Court, the cases having been decided on July 27, 2018, 502 Mich. 695 (2018), the
  application is again considered and, it appearing to this Court that the case of New York
  State Rifle & Pistol Ass’n, Inc v City of New York, cert gtd 586 US ___ (2019) (Docket
  No. 18-280) is pending before the United States Supreme Court, and that the decision in
  that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.

        BERNSTEIN, J., did not participate.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2019
           d0515
                                                                               Clerk